UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):December 14, 2012 The Finish Line, Inc. (Exact name of registrant as specified in its charter) Indiana 0-20184 35-1537210 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3308 North Mitthoeffer Road Indianapolis, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:317-899-1022 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. The Company confirms its conversion back to its legacy website on December 6, 2012 from its new platform that was implemented on November19, 2012. The Company believes this change was in the best interests of its customers. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Finish Line, Inc. December 14, 2012 By: /s/ Edward W. Wilhelm Name: Edward W. Wilhelm Title: Executive Vice President, Chief Financial Officer
